                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

FRED ROBINSON; ASHLEY SPRAGUE, and                      )
JOHNNY GIBBS, on behalf of themselves                   )
and all others similarly situated,                      )
                                                        )      Case No. 3:17-cv-01263
                               Plaintiffs,              )      JUDGE TRAUGER
                                                        )
          v.                                            )
                                                        )
DAVID W. PURKEY, Commissioner of the                    )
Tennessee Department of Safety and                      )
Homeland Security, in his official capacity, et al.,    )
                                                        )
                               Defendants.              )

                          MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule 83.01(g), Plaintiffs Fred Robinson, Ashley Sprague, and Johnny

Gibbs and the Class, by and through counsel, respectfully move the Court to allow Jonas Wang to

withdraw as counsel of record in this action. Jonas Wang is leaving Civil Rights Corps and will

take a position as a law clerk in the Southern District of New York.

                                                        Respectfully Submitted,

                                                        Counsel for Plaintiffs and the Class:

                                                                  /s/ Matthew G. White
                                                       Jonathan Cole (TN #16632)
                                                       Matthew G. White (TN #30857)
                                                       BAKER, DONELSON, BEARMAN,
                                                       CALDWELL & BERKOWITZ, PC
                                                       First Tennessee Bank Building
                                                       165 Madison Avenue, Suite 2000
                                                       Memphis, Tennessee 38103
                                                       901-577-8182
                                                       jcole@bakerdonelson.com
                                                       mwhite@bakerdonelson.com




   Case 3:17-cv-01263 Document 240 Filed 06/17/19 Page 1 of 3 PageID #: 4266
                                                 /s/ Claudia Wilner
                                     Claudia Wilner (NY #4264156)*
                                     Edward P. Krugman (NY #1665892)*
                                     NATIONAL CENTER FOR LAW AND
                                     ECONOMIC JUSTICE
                                     275 Seventh Avenue, Suite 1506
                                     New York, NY 10001
                                     212-633-6967
                                     wilner@nclej.org
                                     krugman@nclej.org

                                                 /s/ Tara Mikkilineni
                                     Tara Mikkilineni (DC #997284)*
                                     Jonas Wang (DC #1531749)*
                                     Premal Dharia (DC #434091)*
                                     CIVIL RIGHTS CORPS
                                     910 17th Street NW, Suite 200 Washington, DC
                                     20006 202-670-4809
                                     tara@civilrightscorps.org
                                     jonas@civilrightscorps.org
                                     eric@civilrightscorps.org

                                                   /s/ Josh Spickler
                                     Josh Spickler (TN #21019)*
                                     JUST CITY
                                     902 South Cooper Street
                                     Memphis, TN 38104
                                     901-206-2226
                                     josh@justcity.org
                                     * Pro hac vice




Case 3:17-cv-01263 Document 240 Filed 06/17/19 Page 2 of 3 PageID #: 4267
                               CERTIFICATE OF SERVICE

      I hereby certify that on the 17th day of June, 2019, I served the foregoing Motion to
Withdraw as Counsel on

 Andrew B. Campbell                                  Edward Evan Cope
 Assistant Attorney General                          Josh A. McCreary
 Public Interest Division                            Cope, Hudson, Reed & McCreary, PLLC
 P.O. Box 20207                                      16 Public Square, North
 Nashville, TN 37202                                 P.O. Box 884
 Counsel for Purkey                                  Murfreesboro, TN 37133
                                                     Counsel for Rutherford County, Harrell
 Sara E. Ohlman
 Assistant Attorney General                          Michael Ray Jennings
 Civil Rights and Claims Division                    326 N Cumberland Street
 P.O. Box 20207                                      Lebanon, TN 37087
 Nashville, TN 37202                                 Counsel for Wilson County, Moss
 Counsel for Purkey
                                                     Louis Gino Marchetti, Jr.
 Scott C. Sutherland                                 Charles S. Michels
 Deputy Attorney General                             Taylor, Pigue, Marchetti & Blair, PLLC
 Law Enforcement & Special Prosecutions Division     2908 Poston Avenue
 P.O. Box 20207                                      Nashville, TN 37203
 Nashville, TN 37202                                 Counsel for Mt. Juliet
 Counsel for Purkey
                                                     Phillip Andrew Wright, Jr.
 Kristin Ellis Berexa                                City of Lebanon
 Mark Ennis McGrady                                  200 Castle Heights Avenue, North
 Farrar & Bates                                      Lebanon, TN 37087
 211 Seventh Ave., North                             Counsel for Lebanon, Chambers
 Suite 500
 Nashville, TN 37219
 Counsel for Mt. Juliet, Gaskill, Wilson County,
 Moss, Lebanon, and Chambers

by filing a true and correct copy of it with the Court using the CM/ECF system, which caused
notice to be sent notice to all counsel of record who are registered with the CM/ECF system.
                                                            /s/ Jonas Wang
                                                              Jonas Wang




  Case 3:17-cv-01263 Document 240 Filed 06/17/19 Page 3 of 3 PageID #: 4268
